 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY WHITE, et al.,                             Case No. 1:18-cv-01206-DAD-SAB

12                  Plaintiffs,                         ORDER VACATING FINDINGS AND
                                                        RECOMMENDATIONS AND DIRECTING
13          v.                                          CLERK OF THE COURT TO CLOSE THIS
                                                        MATTER PURSUANT TO RULE 41(a)(1)
14   COUNTY OF STANISLAUS, et al.,                      OF THE FEDERAL RULES OF CIVIL
                                                        PROCEDURE
15                  Defendants.
                                                        (ECF No. 49, 51)
16

17          On April 4, 2019, findings and recommendations issued recommending granting in part

18 and denying in part Defendants County of Stanislaus, Kelley, Trantham, Perez, and Rocha’s

19 motion to dismiss. (ECF No. 49.) On April 5, 2019, Plaintiff’s filed a motion for dismissal
20 without prejudice. (ECF No. 51.)

21          Under Rule 41(a)(1)(A)(i), “a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the


                                                    1
 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or motion for summary judgment.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      All pending dates and matters, including the findings and recommendations

 5                  issued April 4, 2019 are VACATED; and

 6          2.      The Clerk of the Court is directed to CLOSE the file in this case and adjust the

 7                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 8
     IT IS SO ORDERED.
 9

10 Dated:        April 8, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
